        Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 1 of 41



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

WENDY SWOLINZKY,
                                  *
           Plaintiff,             *
                                  *
           v.                     *
                                  *
BEVERLY WRIGHT, SPENCER BOOKER, *                       Civil Action No. 16-cv-10669-ADB
and JAMES NEWMAN, as they are the *
AQUINNAH BOARD OF SELECTMEN, and *
BEVERLY WRIGHT, individually, AND *
VERNON WELCH,                     *
                                  *
           Defendants.

     MEMORANDUM AND ORDER ON DEFENDANTS AQUINNAH BOARD OF
      SELECTMEN’S AND BEVERLY WRIGHT’S MOTIONS FOR SUMMARY
                            JUDGMENT

BURROUGHS, D.J.

       Plaintiff Wendy Swolinzky brought suit against Defendants Beverly Wright, Spencer

Booker, and James Newman, as the Aquinnah Board of Selectmen (“Board of Selectmen” or

“the Board”), Beverly Wright individually, and Vernon Welch (collectively, “Defendants”)

seeking recovery for the Board of Selectmen’s allegedly impermissible taking of her property.

[ECF No. 19 (“Amended Complaint” or “Am. Compl.”)]. Currently pending before the Court

are the Board of Selectmen’s and Beverly Wright’s motions for summary judgment, as well as

Vernon Welch’s response to the motions for summary judgment. [ECF Nos. 60, 62, 74]. For the

reasons set forth below, summary judgment is GRANTED on all counts of the Amended

Complaint in favor of Defendants Board of Selectmen, Ms. Wright, and Mr. Welch.

I.     FACTUAL BACKGROUND

       The following facts are drawn from the Defendants’ Statement of Material Facts, [ECF

No. 64 (“SOF”)], and are either uncontroverted pursuant to Federal Rule of Civil Procedure 56
            Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 2 of 41



and Local Rule 56.1 1 or stated in the light most favorable to Ms. Swolinzky, as the non-moving

party. 2

           A.     Ms. Swolinzky’s Business Operations

           At all relevant times, Ms. Swolinzky has operated a seasonal boat and kayak rental

business, known as Book-A-Boat, off of land leased to her by the Town of Aquinnah in

Massachusetts (“Aquinnah” or “the Town”). [SOF ¶ 1]. The land Ms. Swolinzky leases is

known as “Lot B,” which is a waterfront property on Menemsha Creek. [SOF ¶ 2]. Ms.

Swolinzky’s lease for Lot B previously had a term of July 1, 2012 through June 30, 2017, but

during the lease period Ms. Swolinzky executed a new lease, which has a current term of July 1,

2015 through June 30, 2020. [SOF ¶¶ 3–4].



1 Defendants, as the moving parties, filed “a concise statement of the material facts of record as
to which the moving party contends there is no genuine issue to be tried . . . .” L.R., D. Mass.
56.1. Ms. Swolinzky provided a paragraph-by-paragraph response to Defendants’ SOF as well
as her own “Counterstatement of Undisputed Material Facts.” [ECF No. 72]. Local Rule 56.1
requires a party opposing a motion for summary judgment to provide “a concise statement of the
material facts of record as to which it is contended that there exists a genuine issue to be tried.”
L.R., D. Mass. 56.1. This may take the form of a paragraph-by-paragraph rebuttal or “a
statement of facts [the opposing party] believe are still under dispute.” Evergreen Partnering
Grp., Inc. v. Pactiv Corp., 832 F.3d 1, 4 n.2 (1st Cir. 2016). Here, Ms. Swolinzky’s paragraph-
by-paragraph rebuttal comports with Local Rule 56.1, but her “Counterstatement of Undisputed
Material Facts” does not. Accordingly, the Court relies on Ms. Swolinzky’s paragraph-by-
paragraph rebuttal and only considers her “Counterstatement” to the extent it identifies a
disputed material fact with the support required by Local Rule 56.1.
2 The Court notes that while Ms. Swolinzky purports to controvert portions of the SOF, she
frequently fails to cite any record evidence in support of her position. Controverted facts must
be supported by reference to record evidence. See L.R., D. Mass. 56.1 (“A party opposing the
motion shall include a concise statement of the material facts of record as to which it is
contended that there exists a genuine issue to be tried, with page references to affidavits,
depositions and other documentation.”). The portions of the SOF not specifically controverted
with support in the record are deemed admitted. See Caban Hernandez v. Philip Morris USA,
Inc., 486 F.3d 1, 7 (1st Cir. 2007) (“In the event that a party opposing summary judgment fails to
act in accordance with the rigors that [a local rule governing summary judgment] imposes, a
district court is free, in the exercise of its sound discretion, to accept the moving party’s facts as
stated.”).

                                                   2
           Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 3 of 41



         Camille Rose held the lease to the adjacent “Lot A” through June 30, 2013. 3 [SOF ¶ 5].

A small fishing shack (“the shack”) sits on Lot A. [SOF ¶ 6]. While Ms. Rose was the lessee of

Lot A, she and Ms. Swolinzky considered Ms. Rose to be the owner of the shack. [SOF ¶ 19].

From approximately 2006 through 2013, with Ms. Rose’s permission, Ms. Swolinzky conducted

her business from the shack on Lot A while she was the lessee of Lot B. [SOF ¶ 20]. On April

11, 2013, Ms. Swolinzky purchased the shack from Ms. Rose for $30,000 and received a Bill of

Sale from Ms. Rose. [SOF ¶¶ 40, 53].

         B.      The Shack’s Disputed Ownership

         The shack has stood on what is now referred to as Lot A for over 100 years. [SOF ¶ 6].

Notwithstanding Ms. Swolinzky’s purchase of the shack from Ms. Rose, the parties dispute the

Town’s ownership rights in the shack. [ECF No. 72 at 2–3].

         Lot A and the shack are both currently situated in Aquinnah. 4 [SOF ¶ 67]. The earliest

documentation provided by the parties, a 1939 Department of Public Works Plan (“1939 Plan”),

shows the shack as existing and situated on “Lot 15” on land owned by the Commonwealth.

[SOF ¶ 7]. Neither party knows who built the shack prior to 1939. On May 22, 1965, the

Massachusetts State Legislature approved “An Act authorizing the Department of Public Works

to convey certain land of the Commonwealth to certain towns.” [SOF ¶ 8]. Section 1 of that Act

conveys to Aquinnah5 and the Town of Chilmark (“Chilmark”), which shares a boundary with

Aquinnah, certain lots “located along the southwesterly side of Menemsha Basin and running

3   Alfred Vanderhoop was the leaseholder prior to Ms. Rose. [SOF ¶ 57].
4 Prior to 2017, Lot A and the shack were situated in both Aquinnah and the neighboring Town
of Chilmark. [SOF ¶ 17]. Although the lot was situated in both towns, Aquinnah had
historically managed the issuance of leases on Lot A. [Id.]. In January 2017, special legislation
was signed by the Governor approving a new boundary line so that the shack would fall within
Aquinnah only. [SOF ¶ 67].
5   The text of the statute refers to the Town of Gay Head, which is the former name for Aquinnah.


                                                  3
         Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 4 of 41



along the northwesterly side of Menemsha Creek” as more fully described in a recorded plan.

[SOF ¶ 9]. The Act further describes the lots as “being the land excepted from the original

petition under Land Court Case No. 7706 because of its status as land of the commonwealth.”

[ECF No. 65-8 at 3]. Section 2 of the Act provides: “The aforesaid land at Menemsha authorized

to be conveyed to the towns of [Aquinnah] and Chilmark shall be reserved for and made

available to commercial fishermen and shall in no event be sold or conveyed.” [Id.]. On April

13, 1970, the Commonwealth, through its Department of Public Works, conveyed by deed the

land described in the Act, Mass. Acts 1965, ch. 485, to Aquinnah. [SOF ¶ 10]. The deed states

that “[t]he above-described land shall be reserved for and made available to commercial

fishermen and shall in no event be sold or conveyed, in accordance with the second sentence of

Section 2 of said Chapter 485 of the Acts of 1965.” [Id.].

       On May 14, 1992, Alfred Vanderhoop bequeathed to the Alfred A. Vanderhoop

Educational Trust (the “Trust”) “my shack located on the creek or southerly side of Menemsha

Harbor basin upon the condition that the same be auctioned or sold in a commercially reasonable

manner and that the proceeds of the same fund the Educational Trust I have created.” [SOF

¶ 58]. The record does not provide details concerning Alfred Vanderhoop’s possession of the

shack and does not indicate when he first asserted ownership of the shack. David Giles, Berta

Welch, and Thelma Weissberg were named trustees of the Trust. [ECF No. 65-26 at 1]. Ms.

Rose, who was Alfred Vanderhoop’s partner, was named the executrix of his last will and

testament. [SOF ¶ 57; ECF No. 65-6 at 15; ECF No. 65-26 at 23].




                                                4
           Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 5 of 41



         Ms. Swolinzky contends that she owns the shack because she purchased it from Ms.

Rose, who sold it as executrix of Alfred Vanderhoop’s will. 6 See [SOF ¶¶ 40, 53]; see also [ECF

No. 65-2 at 19]. 7 The Town asserts ownership over the land on which the shack sits by virtue of

the deed from the Commonwealth and argues that the shack is a fixture that it owns, and

presumably has owned since the 1970 transfer, along with the underlying land. 8 See [SOF ¶¶ 6–

10; ECF No. 63 at 11–13].


6 Ms. Rose, individually and as executrix of Alfred Vanderhoop’s will, and Ms. Welch and Mr.
Giles, as Trustees, litigated a dispute concerning the shack and other property in Probate and
Family Court, which was settled in January 2014 for $150,000. See [ECF No. 73-8]. In regards
to the shack, the parties agreed that “[f]or purposes of the Probate of the Estate of Alfred A.
Vanderhoop, the Trust acknowledges the authority of Rose, as Personal Representative of the
Estate, to sell the Shack and waives any claim to the sale proceeds or challenge to the Bill of
Sale.” [Id. at 3]. The Trust’s acknowledgment of Ms. Rose’s authority to sell the shack is not
binding here.
7   At the deposition of Ms. Swolinzky, the following questions were asked and answered:

         A: . . . I wanted to know did Camille really have the right to sell me this shack or
         was this perhaps something she could be making up? I don’t know her that well.
         I know who she is. I don’t hang out with her. There’s nothing like that.
         Q: So after looking at these documents, what opinion did you form in your mind?
         A: I formed in my mind that she -- that the shack was listed as personal property
         in the will, and that she was the executrix of the will and that she had the right to
         sell it to me.
         Q: Did you consult an attorney before you formed that conclusion or did you just
         form that conclusion on your own?
         A: I formed that conclusion on my own, and then I did hire [an attorney] before I
         bought the shack just to make sure because $30,000 was -- is a huge amount of
         money for me . . . . And I just didn’t want to be thrown out the window
         haphazardly, and she really didn’t have a right, and it really belonged to the
         Alfred Vanderhoop Trust or to Alfred’s will. I didn’t know. I thought that my
         reading of it was that I was good to go . . .

[ECF No. 65-2 at 19–20].
8The record does not contain sufficient facts to determine whether the shack is a fixture.
Ownership of a fixture is a question of fact “that turns on whether the items attached to the realty
can be removed without material injury to the premises, and whether if removed, the items
would lose their essential character or value. Another important consideration is the intent of the
owner of the items upon installation.” Commonwealth v. Bundza, 763 N.E.2d 545, 547 (Mass.

                                                  5
         Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 6 of 41



       C.      Menemsha Creek Agreement

       In November 1995, Aquinnah and Chilmark entered into the “Menemsha Creek

Agreement” (“the Agreement”), which sets forth their joint administration of the waterfront lots.

[SOF ¶ 11]. In the Agreement, the two towns define a “commercial fisherman” as “any person

who for profit, cultivates, harvests, catches or takes or attempts to cultivate, harvest, catch or take

any fish or shellfish for purpose of sale, barter or exchange.” [Id.]. The Agreement contains the

following provisions: (i) “[n]o subletting or shared usage of lots is permitted;” (ii) “[n]o more

than one lot shall be leased to an individual;” and, (iii) “[u]pon cessation of fishing activity, as

outlined above, the lot shall be returned to the town for lease to another qualified commercial

fisherman.”9 [SOF ¶¶ 12–14].

       The Agreement also states that “[t]he Board of Selectmen of each town shall have the

authority to veto the issuance of a new lease by the Board of Selectmen in the other town . . . .”

[SOF ¶ 15]. Pursuant to this Agreement, on February 4, 1997, Chilmark voted to veto Ms.

Swolinzky’s lease of Lot B. [SOF ¶ 18]. Two years later, on July 16, 1999, Chilmark wrote to

the Aquinnah Board of Selectmen to express concerns about Ms. Swolinzky’s usage of Lot B.

[Id.]. Specifically, Chilmark was concerned with Ms. Swolinzky’s use of proposed docks on Lot

B, which “sounded more like a marina-type use” rather than “commercial fishing.” [ECF No.

65-12 at 3].

App. Ct. 2002) (internal citations omitted). Here, it appears that the shack can be removed from
the land, but it is not clear if such removal would materially injure the premises. See [ECF No.
65-2 at 8 (“Q: Based upon the review by engineers, is the move of the shack actually feasible?
A: Oh, yeah, easy.”); ECF No. 65-33]. It is likely that moving the shack would not cause it to
lose its essential character or value, particularly if it were moved to Lot B, which is only several
feet away from its original location. Finally, there is no information in the record concerning the
builder of the shack and his or her intent upon installing it on the land.
9 Ms. Swolinzky contends that only the one-lot restriction was ever enforced. See [ECF No. 72
at 3–6].



                                                   6
         Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 7 of 41



       D.      Termination of Ms. Rose’s Lease

       On or about December 5, 2012, Aquinnah wrote to Ms. Rose to inform her that Aquinnah

would not renew her lease for Lot A when it expired on June 30, 2013 because she had violated

the sections of the lease that required operation of a business and prohibited shared usage of lots.

[SOF ¶ 21]. Aquinnah also requested that Ms. Rose inform the Town of her “plans to move the

[shack] off the lot,” and stated that if the shack was “not removed by July 1, 2013, [Aquinnah]

will be forced to have it removed.” [SOF ¶ 22].

       E.      Board of Selectmen Meetings

       At the relevant times in 2013, the Aquinnah Board of Selectmen was a three-member

Board compromised of James Newman, Spencer Booker and Ms. Wright. [SOF ¶ 26].

               1.      January 8, 2013 Board of Selectmen Meeting

       On January 8, 2013, Ms. Swolinzky appeared before the Board of Selectmen to discuss

Lots A and B and her use of the shack. [SOF ¶ 27]. At the meeting, the Board was also

informed by letter that Ms. Rose sought to sell the shack on Lot A to Ms. Swolinzky. [SOF

¶ 28]. Mr. Newman proposed that Ms. Swolinzky swap lots (from Lot B to Lot A) when Ms.

Rose’s lease expired in order for Ms. Swolinzky to continue to use the shack on Lot A as she

sought. [SOF ¶ 29]. Ms. Swolinzky proposed an alternative approach of reconfiguring the lot

lines between Lots A and B because Lot A did not have enough frontage for her to operate her

boat rental business. [SOF ¶ 30]. At the time, Lot A had approximately 35 feet of waterfront

frontage and Lot B had approximately 69.9 feet of waterfront frontage. [Id.]. Ms. Wright did

not know whether the Board of Selectmen had the ability to change lot lines for Town property.

[SOF ¶ 32]. The Board took Ms. Swolinzky’s proposal under advisement until the next Board

meeting on January 22, 2013. [SOF ¶ 31].




                                                  7
         Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 8 of 41



               2.     January 22, 2013 Board of Selectmen Meeting

       At the January 22, 2013 Board meeting, Ms. Wright was concerned with whether the

Board of Selectmen could redraw lot lines and she expressed concern about the possibility of a

state agency later telling the Town that they could not make such changes. [SOF ¶ 33].

Nonetheless, Ms. Wright and the two other members of the Board of Selectmen voted

unanimously on January 22, 2013 to move the lot line so that the waterfront frontage was

reduced to 35 feet on Lot B and increased to 69.9 feet on Lot A. [SOF ¶ 34]. The Board of

Selectmen also voted unanimously at the January 22, 2013 Board meeting in favor of a motion

“that as of July 1st, 2013, the town will enter into a new lease agreement for [Ms. Swolinzky] to

have Lot A.” [ECF No. 65-16]; see also [SOF ¶ 35; ECF No. 73-5]. Ms. Swolinzky understood

that Ms. Rose’s lease of Lot A ran through June 30, 2013 and that her own lease of Lot B would

continue until she executed a new lease for Lot A. [SOF ¶ 36]. The Town never provided, and

Ms. Swolinzky never signed, any lease documents for Lot A, and Chilmark never approved any

lease for Ms. Swolinzky for Lot A. [SOF ¶¶ 47–48]; see [ECF No. 65-2 at 15].

               3.     February 5, 2013 Board of Selectmen Meeting

       Per Aquinnah’s custom, a waitlist existed for parties interested in the waterfront lots in

Menemsha Creek. [SOF ¶ 25]. Brian Vanderhoop (“Mr. Vanderhoop”) was first on the waitlist

as of February 5, 2013. [SOF ¶ 37]. On February 5, 2013, Mr. Vanderhoop appeared at the

Board of Selectmen meeting and questioned why the available lot for the next person on the

waitlist was Lot B, rather than Lot A, which was the lot that Ms. Rose was vacating. See [id.].

He also queried whether the Board of Selectmen had the authority to move the lot lines because

part of Lot A was located within Chilmark. [Id.]. Mr. Vanderhoop requested that the Town

divide the waterfront frontage between Lots A and B equally if the Town determined that it was




                                                 8
          Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 9 of 41



necessary to redraw the lot lines. [Id.]. The minutes from the meeting also reflect that “[i]t was

explained that [Ms. Swolinzky] was acquiring the shed that was part of Lot A and that it made

sense for her to slide her operation over and have Lot B become the available lot.” [ECF No. 65-

17].

         On February 27, 2013, Mr. Vanderhoop wrote to the Board of Selectmen requesting that

it reverse its January 22, 2013 decision and divide the frontage of Lots A and B equally. [SOF

¶ 38].

                4.      April 2, 2013 Board of Selectmen Meeting

         The minutes from the April 2, 2013 Board of Selectmen meeting reflect the following:

         The Selectmen took up next under New Business a letter sent to them by Brian
         Vanderhoop asking that there be consideration made to reconfigure the
         Menemsha lease lot he had recently been awarded. The lot, Lot “B,” had been
         reduced in size to accommodate the 60’ of floating dock [Ms. Swolinzky] was
         moving to Lot “A”. He asked that the two lots combined had 96’ of water
         frontage. He needed more than 35’ and asked that it be split down the middle –
         48’ for each lot. [Ms. Swolinzky] spoke of her business needing the space to
         accommodate all the boats she rents. Not only did she need the 35’ space in
         front of the [shack] on Lot “A” she had been using the last seven years but an
         extension to 60’ to have enough room for the two floating docks she uses for her
         ‘Book-a-Boat’ business. [Ms. Swolinzky] handed out a color version of the site
         plan drawn up back in ’92. There was discussion about legal ownership of the
         [shack] and [Ms. Swolinzky’s] purchasing of it. . . . [Mr. Vanderhoop] said he
         thought it was decided that the town would take ownership of the [shack] and
         make it the Harbormaster’s office. [Mr. Booker] said it was a great idea but
         with the owner not wanting to sell or donate the [shack] to the town, it wasn’t
         going to work. [Mr. Booker] said all the lease lot’s frontage on the Menemsha
         Creek needs to be looked at. There was discussion about the lot lines needing to
         be resurveyed and to have an official certified site plan that would then be deed
         registered. The Board, by consensus, took [Mr. Vanderhoop’s] request under
         advisement until April 16th .      [The Town Administrator] was instructed to
         contact all the lease lot holders and have them attend the meeting.

[ECF No. 65-19].




                                                 9
        Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 10 of 41



       While the discussions for Lot A were ongoing, Aquinnah was informed on or about April

15, 2013, that the lease for Lot F, which had been held by Lynn and Susan Murphy, would not be

renewed. [SOF ¶ 41].

               5.      April 23, 2013 Board of Selectmen Meeting

       On April 23, 2013, the Board met to consider Mr. Vanderhoop’s request “to reconsider

the action taken by the Board on January 22nd to reduce the water frontage for Lot B to 35 feet

and increase the frontage for Lot A to 70 feet.” [ECF No. 65-22 at 2]; see [SOF ¶ 42]. The

minutes from the meeting reflect that Mr. Newman raised the issue of “what will happen to [Ms.

Swolinzky’s] ownership of the [shack],” and Ms. Swolinzky indicated that she had already

purchased the shack from Ms. Rose on April 11, 2013. [ECF No. 65-22 at 2].

       Ms. Wright made a motion to rescind the prior grant of Lot A to Ms. Swolinzky. [SOF

¶ 43]. Mr. Newman seconded the motion. [Id.]. Thereafter, Ms. Wright and Mr. Booker voted

in favor of Ms. Wright’s motion to rescind, and Mr. Newman abstained. [Id.].

       The effect of the vote was to revert to the status quo whereby Lot B would remain leased

to Ms. Swolinzky and Lot A would be opened up to the existing waitlist along with Lot F, which

was being vacated by the Murphy’s. Following the vote, Mr. Vanderhoop, who was first on the

waitlist, indicated to the Board of Selectmen that his preference was to lease Lot F, rather than

Lot A. 10 [SOF ¶¶ 42, 44; ECF No. 65-22 at 3]. Vernon Welch was next on the waitlist after Mr.

Vanderhoop. [SOF ¶ 45].

       Ms. Swolinzky contends that Ms. Wright rescinded her vote in an effort to award use of

the shack on Lot A to Mr. Welch because of personal ties Ms. Wright has with the Welch family,



10On June 13, 2013, Aquinnah received correspondence from Chilmark approving Mr.
Vanderhoop’s lease of Lot F. [SOF ¶ 49]. In this letter, Chilmark also sought to discuss the 48-
year practice of allowing Aquinnah to manage Lots A and F. [Id.].

                                                10
        Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 11 of 41



including that her husband is a first cousin of Berta Welch; that her husband and Ms. Welch are

both members of the Wampanoag tribe; that Ms. Wright has worked for Ms. Welch; and that Ms.

Wright regularly socializes with the Welch family. [SOF ¶¶ 51–52; Am. Compl. ¶ 21].

       F.      Lease of Lot A to Mr. Welch

       On May 1, 2013, the Board of Selectmen, through the Town Administrator, wrote to Mr.

Welch informing him that Lot A was available for lease. [SOF ¶ 46]. In its letter, the Town

stated that “there is an agreement in place between Aquinnah and Chilmark that allows the

vetoing of a new lease by the [Board of Selectmen] in the other town if the Lessee does not

satisfy various conditions as set forth in the agreement . . . .” [Id.]. On June 20, 2013, the Town

informed Mr. Welch that the Chilmark Board of Selectmen had approved Aquinnah’s four-year

lease of Lot A to him. [SOF ¶ 50].

       Prior to executing a lease with Mr. Welch, the Board of Selectmen solicited the opinion

of their counsel about how to best address the proposed lease of Lot A to Mr. Welch given Ms.

Swolinzky’s contention that she had purchased the shack on Lot A from Ms. Rose. [SOF ¶ 59].

The Selectmen shared this opinion with Mr. Welch and Ms. Swolinzky at the time. [Id.]. On

July 17, 2013, the Town, through its counsel, wrote to Ms. Swolinzky in an effort to assist the

parties in resolving the dispute concerning the status of the shack. [SOF ¶ 60].

       G.      Ms. Swolinzky’s Application to the Planning Board

       On July 29, 2013, after Mr. Welch’s lease of Lot A had begun, Ms. Wright also wrote a

letter, in her capacity as Chairwoman of the Board of Selectmen, to give Ms. Swolinzky

permission to file and apply for permits and licenses for the removal of the shack on Lot A and

placement of it on Lot B. [SOF ¶ 61]. On June 6, 2013, Ms. Swolinzky filed her original

application to the Planning Board for a special permit to move the shack from Lot A to Lot B.




                                                11
        Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 12 of 41



[ECF No. 73-9]. Ms. Swolinzky rescinded her application to the Planning Board before she

initiated this action in December 2013. [SOF ¶ 62].

       H.      Procedural History and Events Following the Initiation of this Action

       On December 4, 2013, Ms. Swolinzky filed a complaint in the Superior Court for Dukes

County (“Superior Court”) alleging breach of contract, promissory estoppel, and interference

with contractual and advantageous business relations against the Board of Selectmen and Ms.

Wright individually. [ECF No. 7 at 6, 13–15]. The Board of Selectmen and Ms. Wright moved

to dismiss the claims against them on December 9, 2013. [Id. at 33].

       While awaiting the Superior Court’s decision on the motion to dismiss, on February 5,

2014 Aquinnah sent a written notice to Ms. Rose and Ms. Swolinzky that the Town was

exercising its express right, under Section 17 of its lease 11 with Ms. Rose, to assume control over

whatever property interest she had in the shack on Lot A because of Ms. Rose’s failure to

remove the shack after termination of its lease and because the stated plan for moving the shack

was impractical and the continued delay was prejudicing the existing tenant’s rights to use of Lot

A. [SOF ¶ 63].

       On April 15, 2014, the Superior Court denied the motion to dismiss and concluded that

the arguments were best raised on a motion for summary judgment. [ECF No. 7 at 34]. On

April 22, 2014, Ms. Swolinzky amended her complaint to add a claim for unconstitutional taking

and to add Mr. Welch as a defendant. [Id. at 101–09]. Ms. Swolinzky amended her complaint

once again on March 9, 2016 to add claims under the Massachusetts Declaration of Rights and

42 U.S.C. §§ 1983 and 1985 as well as a claim for civil conspiracy. [Id. at 250–59]. On April 7,

11 Section 17 of the lease required the lessee to “remove all Lessee’s structures, improvements,
personal property, goods and effects from the [Lot]” at the expiration or other termination of the
lease and to “deliver the [Lot] to the [Town] in the same condition” at it was at the
commencement of the lease. [SOF ¶ 24; ECF No. 65-4].

                                                12
        Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 13 of 41



2016, the case was removed to this Court, [ECF No. 1], and on October 24, 2016, Ms. Swolinzky

amended her complaint again, [ECF No. 19].

       The parties attempted to mediate the dispute during the course of the litigation. On June

13, 2017, allegedly at the suggestion of a Court mediator, the Town sought a special permit from

the Town’s Planning Board to relocate the shack from Lot A to Lot B. [SOF ¶ 64]; see [ECF

No. 72 at 17–18]. The Aquinnah Planning Board Plan Review Committee (“Planning Board”)

held a public hearing on the request for a special permit to relocate the shack on November 8,

2017. [SOF ¶ 65]. On or about November 21, 2017, the Planning Board issued a decision on the

special permit application in which it denied the relocation of the shack from Lot A to Lot B, but

allowed for the construction of a new, identical shack on Lot B. [SOF ¶ 66; ECF No. 65-33 at 3–

4]. The Planning Board’s decision explained that it “could not reach agreement on the risks and

wisdom of relocating and significantly modifying the existing shack given its historic

significance . . . .” [ECF No. 65-33 at 3].

       The parties terminated efforts to mediate in January 2018 after the Planning Board

declined to allow Ms. Swolinzky to relocate the shack from Lot A to Lot B. See [ECF Nos. 40,

53]. On June 11, 2018, the Board of Selectmen and Ms. Wright moved for summary judgment

on all counts against them. See [ECF Nos. 60, 62]. 12




12 On July 27, 2018, Mr. Welch filed a document styled as a “Response of Vernon Welch to the
Defendants’, Aquinnah Board of Selectmen’s, Motion for Summary Judgment.” [ECF No. 74].
In this “response,” Mr. Welch “supplements” the Board of Selectmen’s motion for summary
judgment and requests that summary judgment be granted on all counts as to him. [Id. at 4].
Pursuant to a Court order, the deadline for filing summary judgment motions was extended to
June 11, 2018. [ECF No. 59]. Opposition motions were due on July 2, 2018 pursuant to Local
Rule 7.1. Upon request, the Court extended Ms. Swolinzky’s response deadline to July 27, 2018.
[ECF No. 69]. Leave of the Court is required to submit reply briefing. The papers submitted by
Mr. Welch, therefore, did not meet the deadline for summary judgment motions or opposition
briefs and were not submitted with leave of the Court as a reply brief. Without a motion under

                                                13
        Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 14 of 41



 II.   LEGAL STANDARD

       Summary judgment is appropriate where the movant demonstrates that “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). “A fact is material if its resolution might affect the outcome of the

case under the controlling law.” Cochran v. Quest Software, Inc., 328 F.3d 1, 6 (1st Cir. 2003)

(citation omitted). “A genuine issue exists as to such a fact if there is evidence from which a

reasonable trier could decide the fact either way.” Id. (citation omitted).

       “To succeed in showing that there is no genuine dispute of material fact,” the moving

party must point to “specific evidence in the record that would be admissible at trial.” Ocasio-

Hernandez v. Fortuño-Burset, 777 F.3d 1, 4 (1st Cir. 2015). “That is, it must ‘affirmatively

produce evidence that negates an essential element of the non-moving party’s claim,’ or, using

‘evidentiary materials already on file . . . demonstrate that the non-moving party will be unable

to carry its burden of persuasion at trial.’” Id. (quoting Carmona v. Toledo, 215 F.3d 124, 132

(1st Cir. 2000)). Once the movant takes the position that the record fails to make out any

trialworthy question of material fact, “it is the burden of the nonmoving party to proffer facts

sufficient to rebut the movant’s assertions.” Nansamba v. N. Shore Med. Ctr., Inc., 727 F.3d 33,

40 (1st Cir. 2013).


Rule 6(b), the Court is bound by the Federal Rules of Civil Procedure and unable to extend the
deadline for summary judgment briefing.

Nevertheless, the Court may sua sponte enter summary judgment where two conditions are met:
“(1) the case must be sufficiently advanced in terms of pretrial discovery for the summary
judgment target to know what evidence likely can be mustered, and (2) the target must have
received appropriate notice.” Rogan v. Menino, 175 F.3d 75, 79 (1st Cir. 1999). Both
conditions are met here. First, discovery in this matter has closed. Second, Ms. Swolinzky has
received actual notice of the grounds for summary judgment from Mr. Welch’s filing, which
essentially adopts the Town’s summary judgment brief, and she could have sought leave from
the Court to reply to his motion at any time over the past seven months. Accordingly, the Court
will address herein whether summary judgment in favor of Mr. Welch is proper.

                                                 14
         Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 15 of 41



        In reviewing the record, the court “must take the evidence in the light most flattering to

 the party opposing summary judgment, indulging all reasonable inferences in that party’s favor.”

 Cochran, 328 F.3d at 6 (citation omitted). The First Circuit has noted that this standard “is

 favorable to the nonmoving party, but it does not give him a free pass to trial.” Hannon v. Beard,

 645 F.3d 45, 48 (1st Cir. 2011). “The factual conflicts upon which he relies must be both

 genuine and material,” Gomez v. Stop & Shop Supermarket Co., 670 F.3d 395, 397 (1st Cir.

 2012), and the court may discount “conclusory allegations, improbable inferences, and

 unsupported speculation,” Cochran, 328 F.3d at 6 (quoting Medina-Muñoz v. R.J. Reynolds

 Tobacco Co., 896 F.2d 5, 8 (1st Cir. 1990)). Further, “[t]he mere existence of a scintilla of

 evidence in support of the plaintiff’s position will be insufficient; there must be evidence on

 which the jury could reasonably find for the plaintiff.” Anderson v. Liberty Lobby, Inc., 477

 U.S. 242, 252 (1986).

III.    CONTRACT CLAIMS

        A.      Breach of Contract 13

        The parties disagree as to whether the Board of Selectmen’s vote on January 22, 2013

 created an enforceable agreement between Ms. Swolinzky and Aquinnah. Compare [ECF No. 63

 at 8], with [ECF No. 71 at 5]. In Massachusetts, “[a]n enforceable agreement requires (1) terms

 sufficiently complete and definite, and (2) a present intent of the parties at the time of formation


 13 Aquinnah argues that Ms. Swolinzky’s claim against the Board of Selectmen for breach of
 contract is mooted by her execution of a new lease for Lot B that runs through June 30, 2020.
 [ECF No. 63 at 6–7]. While “[i]t is ordinarily true that a challenge to a contract becomes moot
 upon that contract’s expiration,” where more than nominal damages are sought, the parties can
 retain a legally cognizable interest in the case’s outcome such that the claim is not moot. See
 ACLU of Mass. v. U.S. Conf. of Catholic Bishops, 705 F.3d 44, 53 (1st Cir. 2013). Here,
 although Ms. Swolinzky seeks to enforce a contract that she claims would have run from July 1,
 2013 to June 30, 2018, and has therefore now expired, she also seeks more than nominal
 damages and claims $30,000 in reliance damages. [Am. Compl. ¶¶ 27, 29]. Therefore, Ms.
 Swolinzky’s breach of contract claim is not mooted by the expiration of the contract at issue.

                                                  15
        Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 16 of 41



to be bound by those terms.” Targus Grp. Int’l, Inc. v. Sherman, 922 N.E.2d 841, 848 (Mass.

App. Ct. 2010). “Whether contract terms are complete and definite is a question of law.”

Rodriguez v. MBTA, 80 N.E.3d 365, 368 (Mass. App. Ct. 2017).

       “Massachusetts courts have found preliminary writings to be incomplete and nonbinding

in circumstances in which essential terms remained unresolved or in which the participants

visibly reserved their commitment for the later documents.” Targus, 922 N.E.2d at 848. In the

case of leases, the fact that a formal lease would need to be drawn up later, however, does not by

itself defeat a claim that a preliminary writing is an enforceable agreement, see Sands v. Arruda,

270 N.E.2d 826, 829 (Mass. 1971) (“No contract otherwise binding is to be treated as a nullity

solely because it is a contract to execute still another document or instrument in the future.”), so

long as the essential terms of the lease agreement are set forth in the preliminary writing.

Specifically, “[i]t is an essential element in a lease for a term that there be a demise for a period

definitely fixed or at least capable of definite ascertainment.” Simon v. Simon, 625 N.E.2d 564,

567 (Mass. App. Ct. 1994) (quoting Farris v. Hershfield, 89 N.E.2d 636, 637 (Mass. 1950)).

“The writing offered . . . must set forth that essential element with reasonably certainty.” Id.

(citing Restatement (Second) of Contracts § 131(c) (Am. Law. Inst. 1979)). “Moreover, this

essential term cannot be provided by implication.” Id. (citing 4 Williston on Contracts § 575 at

80 n.11 (3d ed. 1961)).

       Ms. Swolinzky contends that the terms agreed upon were complete and definite and that

“[o]n January 22, 2013, the Board of Selectmen of Aquinnah entered into an agreement with

[her], whereby the [] Board agreed to lease to [Ms. Swolinzky] and [Ms. Swolinzky] agreed to

rent the premises described as follows: Lot A with frontage increased to 69.9 feet, lease to

commence July 1, 2013 at the annual rent of $450.00 for a term of five years.” [ECF No. 71 at




                                                  16
         Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 17 of 41



5]. She further argues that the terms of the agreement were memorialized in the audio-tape,

transcript, and minutes of the January 22, 2013 meeting, and confirmed by the February 5, 2015

minutes. [Id. at 6–7]. Aquinnah opposes Ms. Swolinzky’s characterization claiming that the

“records” of the January 22, 2013 meeting fail to establish that complete and definite terms were

agreed upon by the parties. 14 See [ECF No. 63 at 9]. Aquinnah also avers that the January 22,

2013 Board of Selectmen vote was merely the first of several steps in the process of executing a

contract. [Id. at 8].

        Before analyzing whether the records of the January 22, 2013 meeting constituted a

complete agreement between the parties, the Court must first determine which records are

appropriate to consider. Under the Massachusetts Statute of Frauds, a plaintiff may only bring

an action on a contract for the sale of land or any interest concerning land if the “promise,

contract or agreement upon which such action is brought, or some memorandum or note thereof,

is in writing and signed by the party to be charged therewith . . . .” Mass. Gen. Laws ch. 259,

§ 1. Ms. Swolinzky presents an audio-tape, transcript, and minutes, as well as additional minutes

allegedly approving the original minutes, as writings that memorialize the agreement and satisfy

the Statute of Frauds. [ECF No. 71 at 6–7]. The audio-tape clearly is not a “writing” or

“memorandum” and will not be considered. The transcript of the meeting was created after this

law suit was initiated. [ECF No. 73-5 at 17]. The meeting itself occurred almost a year before

the transcript was created, and the transcript was created from a recording that could not itself be

used to establish the existence of a contract. Under these circumstances, Ms. Swolinzky may not

rely on the transcript to establish the existence of a contract, particularly when there are minutes

of the same meeting that constitute the official record of the meeting. See 10 Richard A. Lord,

14 Aquinnah has not pled the Statute of Frauds as an affirmative defense. See [ECF No. 24 at 7–
9].


                                                 17
          Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 18 of 41



Williston on Contracts § 29:5 (4th ed.) (noting general rule that “the required memorandum may

be made at any time subsequent to the making of the contract and prior to the bringing of an

action,” and the exception, not present here, that “a pleading or affidavit, or a similar sworn

judicial document or statement, made by the defendant” may be considered even though not

made until after the action is commenced). Therefore, the Court considers only whether the

minutes from the January 22, 2013 meeting created an enforceable lease agreement between the

parties. 15

         The minutes from the January 22, 2013 meeting reflect the following:

         Jim made a motion to move the lot line so that Lot B is reduced to 35 feet and
         increase Lot A to be 69.9 feet. . . . The Board voted 3 - 0 in favor. The motion
         passed. . . . Beverly made a motion that as of July 1st , 2013, the town will enter
         into a new lease agreement for Wendy to have Lot A. Jim seconded. The Board
         voted 3 - 0 in favor. The motion passed.

[ECF No. 65-16 at 2].

         The minutes of the January 22, 2013 meeting do not contain reference to the term period

of the lease, which was an essential term of the lease agreement. See [ECF No. 65-16 at 2];

Simon, 625 N.E.2d at 567. Ms. Swolinzky claims that the vote on January 22, 2013 awarded her

a five-year lease, but that term was never reduced to writing. Even if the audio-tape transcript,

which does include a reference to a term of five years, could be considered a “writing,” the fact

that Mr. Vanderhoop entered into a four-year lease for Lot A calls into question whether the

Town intended as of January 22, 2013 to enter into a four- or five-year lease for the lot. See




15 Ms. Swolinzky also points to February 5, 2015 meeting minutes and states that they contain
the approval of the January 22, 2013 meeting minutes, but no meeting minutes from February 5,
2015 have been submitted as part of the summary judgment record. See [ECF No. 71 at 7]. To
the extent Ms. Swolinzky means to refer to the February 5, 2013 meeting minutes, they also do
not contain any approval of the January 22, 2013 meeting minutes. See [ECF No. 65-17 at 2
(“Jim made a motion to accept the minutes from January 8th. Beverly seconded.”)].


                                                 18
          Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 19 of 41



[SOF ¶ 50]; see also [ECF No. 73-12 at 6]. 16 Because the January 22, 2013 meeting minutes

omit an essential term of the lease agreement, the writing is not an enforceable agreement

between Ms. Swolinzky and the Town. 17

         Accordingly, because the terms agreed to by the parties were not “sufficiently complete

and definite,” there was no enforceable agreement, and summary judgment must be granted for

Aquinnah on the breach of contract claim.

         B.     Promissory Estoppel

         Ms. Swolinzky seeks to use the doctrine of promissory estoppel as an alternative basis for

enforcing the Board of Selectmen’s votes on January 8 and January 22, 2013. [Am. Compl.

¶¶ 30–32]. 18 “In the absence of a contract in fact, promissory estoppel implies a contract in law


16   At the deposition of Mr. Newman, the following questions were asked and answered:

         Q: Okay, well, you knew the existing lease [for Lot A] didn’t expire until June
         30th of 2013, right?
         A: Correct.
         Q: All right, was there anything different about the July 1st lease [for Lot A], other
         than the dimensions and the lot change was going to be added to it?
                 MR. BARNETT: Objection. There was no July 1st lease. You’re asking
         him to speculate on a document that doesn’t exist.
         Q: Was there anything else that was going to be altered that you were aware of --
         A: I was not aware of what else was going to be altered or if this was going to be
         altered, for that matter, until it was is writing.

[ECF No. 73-12 at 6].
17 In addition, despite arguing that the January 22, 2013 meeting minutes contained complete and
definite contract terms, Ms. Swolinzky herself seems uncertain about what specifically was
agreed to, including whether her lease for Lot B would be renewed or if she would enter into a
new lease for Lot A and which lot would be extended. See [ECF No. 71 at 5–6]. For example,
her brief states that “[t]he [Board of Selectmen] minutes . . . reflect the Board’s unanimous
decision to approve the extension of [Ms. Swolinzky]’s lot to 69,9 feet, [and] renew her lease on
July 1, 2013 . . . .” [Id. at 6]; see also [id. at 7 (stating that “the Board was going to approve Ms.
Swolinzky’s lot being increased and enter into a new lease”).

18Ms. Swolinzky’s brief focuses on the doctrine of equitable estoppel, which is not applicable
here and not pled in the Amended Complaint. See [ECF No. 71 at 11–12]. “[E]quitable estoppel


                                                  19
        Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 20 of 41



where there is proof of an unambiguous promise coupled with detrimental reliance by the

promisee.” Malden Police Patrolman’s Ass’n v. Malden, 82 N.E.3d 1055, 1064 (Mass. App. Ct.

2017). To succeed on a claim of promissory estoppel under Massachusetts law, a plaintiff must

demonstrate that “(1) a promisor makes a promise which he should reasonably expect to induce

action or forbearance of a definite and substantial character on the part of the promisee, (2) the

promise does induce such action or forbearance, and (3) injustice can be avoided only by

enforcement of the promise.’” Rogatkin ex rel. Rogatkin v. Raleigh Am., Inc., 69 F. Supp. 3d

294, 301 (D. Mass. 2014) (quoting Neuhoff v. Marvin Lumber & Cedar Co., 370 F.3d 197, 203

(1st Cir. 2004)). “Whether reliance is reasonable is ordinarily a question of fact for a jury.

However, if, on the facts alleged . . . no reasonable jury could find that the plaintiff’s reliance

was reasonable, the defendants are entitled to judgment as a matter of law.” Grant v. John

Hancock Mut. Life Ins. Co., 183 F. Supp. 2d 344, 370 (D. Mass. 2002) (quoting Mass. Laborers’

Health & Welfare Fund v. Philip Morris, Inc., 62 F. Supp. 2d 236, 242 (D. Mass. 1999)).

        The Town argues that Ms. Swolinzky’s promissory estoppel claim must fail as a matter

of law because “[i]t is well-settled law in Massachusetts that the doctrine of promissory estoppel

may not be invoked against the government.” [ECF No. 63 at 10 (quoting Pavone v. City of

Worcester, No. 011607A, 2006 WL 2424706, at *3 (Mass. Super. Ct. July 3, 2006), aff’d, 939

N.E.2d 135 (Mass. App. Ct. 2010))]. Courts have adopted this rule because “[w]here a

government official or agency makes promises that are ‘contrary to a statute or regulation



permits recovery only where there has been reliance upon the misrepresentation of past or
present facts whereas recovery may be had under the theory of promissory estoppel where
reliance has been placed upon statements of future intent.” Loranger Const. Corp. v. E. F.
Hauserman Co., 374 N.E.2d 306, 308–09 (Mass. App. Ct. 1978). Here, Ms. Swolinzky does not
allege that there were any false statements of past fact; rather, her claim rests on an alleged
promise of future fact, namely that the Board of Selectmen would change the lot lines between
Lots A and B and execute a lease with her for Lot A.

                                                  20
        Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 21 of 41



designed to . . . ensure some . . . legislative purpose,’ the public interest in strict enforcement of

the laws ‘overrides any equitable considerations’ in enforcing such private promises.” Pavone v.

City of Worcester, 939 N.E.2d 135, 135 (Table) (Mass. App. Ct. 2010) (quoting Sullivan v.

Chief Justice for Admin. and Mgmt. of Trial Court, 858 N.E.2d 699, 712–13 (Mass. 2006)).

        It is unnecessary to determine whether the Board of Selectmen’s actions in this case were

“contrary to a statute or regulation,” because Ms. Swolinzky’s claim of promissory estoppel fails

on the merits. The summary judgment record does not support the conclusion that Ms.

Swolinzky’s reliance on the Board of Selectmen’s alleged promises was reasonable, and,

therefore, application of promissory estoppel is not appropriate. See, e.g., Trifiro v. N.Y. Life

Ins. Co., 845 F.2d 30, 33–34 (1st Cir. 1988) (“When a person acts in a way contrary to his own

acknowledged understanding of the facts, his acts must be deemed unreasonable as a matter of

law.”); Anzalone v. Admin. Office of Trial Court, 932 N.E.2d 774, 786 (Mass. 2010) (holding

that plaintiff’s reliance on alleged appointment to job position was unreasonable where he was

told that appointment was contingent on additional necessary approvals).

        Ms. Swolinzky contends that the Board of Selectmen’s promises reasonably induced her

to enter into “binding contracts,” presumably referring to the purchase of the shack from Ms.

Rose on April 11, 2013, and induced her forbearance from seeking alternative business sites or

moving the shack. [ECF No. 71 at 8]. She had not, however, received a post-dated lease from

the Town before purchasing the shack on April 11, 2013. [SOF ¶ 47]. She also knew that any

lease had to be approved Chilmark, but had not received an approval for any lease to Lot A or

even a notification that the Chilmark Board of Selectmen would be voting on a lease before she

went through with the purchase. See [SOF ¶ 48; ECF No. 65-2 at 17]. Moreover, Ms.

Swolinzky was aware as early as January 8, 2013 that there were doubts about whether the




                                                  21
        Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 22 of 41



survey for the waterfront lots could be changed. See [ECF No. 65-14 at 2]. She also was present

at the February 5 and April 2 Board of Selectmen meetings where concerns continued to be

voiced by Town citizens. See [ECF No. 65-17 at 4–5; ECF No. 65-19 at 2]. 19

       Taking into consideration the foregoing facts, which were known to Ms. Swolinzky, no

reasonable jury could find that it was reasonable for her to purchase the shack from Ms. Rose on

April 11 in reliance on the January 8 or 22 Board of Selectmen votes. See Grant, 183 F. Supp.

2d at 370. For the same reason, any forbearance from seeking alternative business sites prior to

making the purchase on April 11 or from moving the shack after the purchase do not constitute

reasonable reliance. Accordingly, summary judgment must be granted for Aquinnah on the

promissory estoppel claim.

       C.      Interference with Contractual and Advantageous Business Relationships

       Ms. Swolinzky alleges that Ms. Wright’s coordination of a rescission of the Board of

Selectmen’s vote on January 22, 2013 amounted to intentional interference with Ms.

Swolinzky’s contractual and advantageous business relationships with the Town. [Am. Compl.

¶¶ 33–36]. Ms. Wright moved for summary judgment on this claim on the ground that the

undisputed material facts do not demonstrate any improper motive or means by Ms. Wright.

[ECF No. 61 at 8–10]. Ms. Swolinzky has failed to oppose Ms. Wright’s motion for summary

judgment on this claim and, therefore, has waived any argument that Ms. Wright acted with an


19 For example, at the February 5, 2013 meeting, Mr. Vanderhoop questioned why lot lines were
being changed and “asked if the Selectmen are allowed to move the lot lines.” [ECF No. 65-17
at 5]. Mr. Vanderhoop also asked the Board of Selectmen to consider splitting Lots A and B
down the middle, and the Board of Selectmen took the request under advisement. [Id.]. At the
April 2, 2013 meeting, Mr. Vanderhoop renewed his request to change the frontage on Lots A
and B. [ECF No. 65-19 at 2]. Mr. Booker stated that “all the lease lot’s frontage on the
Menemsha Creek needs to be looked at.” [Id.]. The Board of Selectmen again took Mr.
Vanderhoop’s request under advisement until April 16, 2013 and asked the Town Administrator
to ask all the lease lot holders to attend the next meeting. [Id.].


                                               22
        Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 23 of 41



improper motive or means. 20 See, e.g., Kuznarowis v. Tobey Hosp., 320 F. Supp. 3d 307, 314

(D. Mass. 2018) (deeming claim waived on summary judgment when not opposed); Colucci,

Colucci, Marcus & Flavin, P.C. v. Citizens Bank of Mass., No. 15-cv-13536, 2018 WL 1567605,

at *3 (D. Mass. Mar. 30, 2018) (same); Consolo v. Bank of Am., No. 15-cv-11840, 2017 WL

1739171, at *5 (D. Mass. May 2, 2017) (same).

       This claim would have been decided in Ms. Wright’s favor regardless of the waiver

because the record does not support a finding that Ms. Wright acted with improper purpose or

means. To prevail on a claim of interference with contractual and advantageous business

relationships, Ms. Swolinzky must show that Ms. Wright “knowingly and for an improper

purpose or by improper means induced a party to breach a contract or not to enter into or

continue a business relationship, resulting in damage.” Buster v. George W. Moore, Inc., 783

N.E.2d 399, 414 (Mass. 2003) (citations omitted). “[T]he improper motive or malevolence

required is actual malice, a spiteful, malignant purpose, unrelated to the legitimate corporate

interest.” King v. Driscoll, 638 N.E.2d 488, 494–95 (Mass. 1994) (internal quotations and

citations omitted). Neither “[t]he motivation of personal gain” nor “personal dislike” is

sufficient. Id.; see also United Truck Leasing Corp. v. Geltman, 551 N.E.2d 20, 24 (Mass. 1990)

(affirming grant of motion for directed verdict on intentional interference where there was “not

enough evidence to warrant a finding that his real motive . . . was to hurt [the defendant]”). At

most, the undisputed facts show that Ms. Wright had a close friendship with the Welch family

and worked part-time for Berta Welch, [SOF ¶¶ 51, 52; ECF No. 73-4 at 7], which is not

sufficient to establish a claim of intentional interference, see King, 638 N.E.2d at 495.


20Ms. Swolinzky’s brief contains only scattered references to Ms. Wright, including that the
Board of Selectmen’s vote on December 3, 2013 “is further evidence of improper motive” by
Ms. Wright and that Ms. Wright rescinded her vote on April 23, 2013 “only upon learning that
her friend and relative stood to benefit from [her] doing so.” [ECF No. 71 at 15, 17].

                                                 23
          Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 24 of 41



 Accordingly, Ms. Wright’s motion for summary judgment on the claim of intentional

 interference is allowed. 21

IV.      CONSTITUTIONAL CLAIMS

         Ms. Swolinzky asserts various state and federal constitutional claims premised on her

 ownership of the shack. See [Am. Compl. ¶¶ 37–56]. As discussed in Section V.A., infra,

 ownership of the shack is disputed. This dispute is not material to the resolution of this case,

 however, because Ms. Swolinzky’s claims for violation of her state and federal constitutional

 rights can be resolved notwithstanding the ongoing factual dispute.

         A.      Disputed Ownership of the Shack

         Although the issue of ownership in the shack is not dispositive to summary judgment, the

 issue remains central to the ultimate resolution of the dispute between the parties. For this

 reason, the Court articulates the facts as they currently stand on this record, identifies what

 additional facts would be required to resolve the dispute, and summarizes an analogous Land

 Court decision concerning a cottage on another one of the Menemsha Creek lots.

         The undisputed record establishes that the shack has stood in its present position near

 Menemsha Creek for over 100 years and that it is shown as existing on the 1939 Plan on land

 owned by the Commonwealth. [SOF ¶¶ 6–7]. The record also establishes that in 1970 the

 Department of Public Works conveyed land owned by the Commonwealth to certain towns and

 that the land conveyed to Aquinnah and Chilmark was “the land excepted from the original

 petition under Land Court Case No. 7706 because of its status as land of the commonwealth.”

 [ECF No. 65-8]; see [SOF ¶¶ 8–9]. The record is silent on whether the shack stands on “land

 excepted from the original petition under Land Court Case No. 7706.” The Town presents no

 21To the extent the claim for intentional interference can be interpreted as being brought against
 Mr. Welch as well, it must fail for the same reasons as the claim against Ms. Wright fails.



                                                  24
          Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 25 of 41



facts supporting its ownership of the shack, separate from its claim to the land sitting below the

shack stemming from the 1970 transfer.

         The undisputed record also establishes that Ms. Swolinzky purchased the shack from Ms.

Rose on April 11, 2013. [SOF ¶ 40]. The record does not provide the chain of title to the

property leading up to this transaction; instead, Ms. Swolinzky states in a conclusory manner,

without any record support, that ownership of the shack “ha[d] been documented and consistent

for decades” before her purchase in 2013. [ECF No. 72 ¶ 154]. Rather than showing the chain

of ownership to which she claims to belong, Ms. Swolinzky seeks to illustrate that structures on

the Menemsha Creek lots have been historically treated by the Town as belonging to the

leaseholders. 22

         In order to resolve whether Ms. Swolinzky or the Town has the superior claim of

ownership in the shack, the Court would need a more complete factual record concerning the

specific boundaries of Lot A, the location of the shack, the history of the shack dating to before

1939, and the extent to which the shack is fixed or moveable. These facts are not in the

summary judgment record and would be better adjudicated with the benefit of expert testimony

at a trial.




22 For example, Ms. Swolinzky presents a permit from 1960 for Lot 3, which she contends states
“[u]pon termination of this permit of extension thereof, the permitees shall remove any and all
structures owned by them located on the premises . . . .” See [ECF No. 72 ¶ 153; ECF No. 73-1
at 2]. The permit is illegible at points, but even if it did state what Ms. Swolinzky contends it
does, it would have no bearing on ownership of the shack. First, the shack’s history differs from
the other structures in the area because it was the only structure to survive the 1938 hurricane.
[ECF No. 65-33 at 3]. Second, even if Lot 15, which is the former name of Lot A, and the shack
had been subject to the exact same permitting requirements in 1960 as Lot 3, the shack’s
presence in the same location today suggests that it was either not a structure owned by a
permittee that was required to be removed or some agreement with the Department of Public
Works was reached whereby the shack did not need to be removed.



                                                25
        Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 26 of 41



       A similar dispute concerning ownership of a structure on a Menemsha Creek lot was

adjudicated in Aquinnah’s favor by the Land Court in 1982 in Gay Head v. Brown, MISC-

93025, at *1 (Mass. Land Ct. April 30, 1982). In 1961, the defendant, Richard Brown,

purchased a cottage located on Lot 2 in Aquinnah (as shown on the 1939 Plan) from Hazel

Flanders, executrix of the estate of D. Herbert Flanders (“Flanders”). Id. at *3. Flanders built

the cottage in 1939 and intermittently paid for and received use and occupancy permits from the

Commonwealth. 23 Id. at *2–3. The bill of sale for Brown’s purchase transferred “[a] one and

one-half story building of wooden construction . . . .” Id. at *3. The land comprising Lot 2 was

not listed as part of Flanders’ estate, and the Land Court found that Hazel Flanders, as executrix,

“had title to the cottage only.” Id.

       After Brown purchased the cottage in 1961, the Commonwealth issued a use and

occupancy permit for Lot 2. Id. A second permit was issued in 1963, but Brown’s request for a

renewal of the permit in 1965 was never granted. Id. In 1970, as described in Section I.B.,

supra, the Commonwealth transferred to Aquinnah and Chilmark “the land excepted from the

Original Petition in Land Court Case No. 7706 because of its status as land of the

Commonwealth,” which the Land Court found included Lot 2. Id. at *4. The Brown suit

followed, in which Aquinnah sought to obtain possession of Lot 2 and to be declared the sole


23 The order in Gay Head v. Brown, MISC-93025 (Mass. Land Ct. April 30, 1982), describes the
history of the land bordering Menemsha Creek. In 1903, the Commonwealth dredged a channel
along the Aquinnah-Chilmark town line that connected the Vineyard Sound and Menemsha
Pond. Brown, MISC-93025, at *2. As a result of the dredging, a new spit of land was created.
Id. At least six cottages were erected on this new land prior to 1910, however, a hurricane in
1938 destroyed all of the cottages and washed away the spit of land created by the dredging. Id.
Although all of the cottages were destroyed, the shack at issue here survived the storm. See id.
at *9 (providing a topographic drawing of the land bordering Menemsha Creek circa 1938);
[SOF ¶ 6]. After the hurricane, the Commonwealth re-dredged the channel, which reconstituted
the spit of land that had been created by the previous dredging, but with some topographic
changes. Brown, MISC-93025, at *2.


                                                 26
        Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 27 of 41



owner of the property. Id. at *1 (alleging that Brown’s “actions and claim of ownership

constitute a cloud on the title to town land” and seeking a writ of entry as well as an injunction

enjoining Brown from “using, possessing, and trespassing” on Lot 2).

       With regard to the cottage ostensibly purchased by Brown, the Land Court, relying on

expert testimony, found that Aquinnah prevailed on its claim for a writ of entry because it had

established by a preponderance of the evidence that “the defendant’s cottage . . . is located on

land that, in 1970, was land of the Commonwealth of Massachusetts by operation of law, and

that title to Lot 2 passed to the town by virtue of the Commonwealth’s deed to it in 1970.” Id. at

*4. The Land Court also found that as of 1939, the Commonwealth held title to Lot 2, that

Brown’s use of the cottage on Lot 2 was with the permission of the Commonwealth, and that

“this permissive use did not become adverse to the Commonwealth at any time subsequent to

1963.” Id. at *5.

       Like the executrix in Brown, it is conceivable that Ms. Rose, as executrix of Alfred

Vanderhoop’s will, “[held] title to the [shack] only” dating back to before 1970 and that Ms.

Rose sold that title to Ms. Swolinzky. It is also plausible that the shack sits on the land that the

Commonwealth deeded to Aquinnah in 1970 and that any use of the shack prior to 1970 was

with the permission of the Commonwealth. The outcome in Brown suggests that it is likely that

Aquinnah has the superior ownership right in the land and could obtain a writ of entry ousting

Ms. Swolinzky from the land, but it does not conclusively resolve what rights or remedies, if

any, Ms. Swolinzky would have with regards to the shack once that occurred.

       B.      Unconstitutional Taking in Violation of the Fifth Amendments of the U.S.
               Constitution and Article 10 of the Massachusetts Declaration of Rights

       Ms. Swolinzky alleges that the Town took her property in violation of her constitutional

right that private property not be taken by the Government without just compensation. [Am.



                                                 27
        Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 28 of 41



Compl. ¶¶ 37–56]. It is unnecessary for the Court to determine whether a taking of Ms.

Swolinzky’s property occurred in order to award summary judgment on these claims to the Town

because Ms. Swolinzky’s failure to exhaust her state remedies is dispositive. 24

       The Fifth Amendment to the U.S. Constitution provides that “private property [shall not]

be taken for public use, without just compensation.”25 U.S. Const. amend. V. The Fifth

Amendment “Takings Clause” proscribes only the taking of property without “just

compensation,” not the taking of all property. Williamson Cnty. Reg’l Planning Comm’n v.

Hamilton Bank of Johnson City, 473 U.S. 172, 194 (1985). Accordingly, “a Fifth Amendment

claim is premature until it is clear that the Government has both taken property and denied just

compensation.” Horne v. Dep’t of Agric., 569 U.S. 513, 525–26 (2013). In order to meet the

prerequisite that just compensation has been denied, a plaintiff must first seek compensation

through state procedures, if procedures for doing so exist. Stillman v. Town of New Braintree,

No. 12-cv-12033-TSH, 2013 WL 3830180, at *3 (D. Mass. July 22, 2013). Where “a plaintiff

has not even tried to obtain compensation from the state, then [a court] cannot say that the state

has denied the plaintiff just compensation.” Elena v. Municipality of San Juan, 677 F.3d 1, 7

(1st Cir. 2012). Limited exceptions to this rule exist, such as where state remedies are



24To the extent that Ms. Swolinzky could demonstrate her ownership of the shack and exhaust
her state remedies for just compensation, her unconstitutional takings claim could have merit.

25 Ms. Swolinzky has not suggested that the protections of Article 10 differ from those afforded
to her under the Fifth Amendment. Accordingly, the Court addresses her federal claim only.
See M.B. Claff, Inc. v. MBTA., 797 N.E.2d 426, 428 n.2 (Mass. App. Ct. 2003) (observing that
“Article 10 affords protection parallel to that of the United States [Constitution]”). Further, the
Court rejects the Town’s contention that Ms. Swolinzky was required to plead her state
constitutional claims under the Massachusetts Civil Rights Act (“MCRA”). [ECF No. 63 at 18–
19]. Compare Orell v. UMass Mem’l Med. Ctr., Inc., 203 F. Supp. 2d 52, 71 (D. Mass. 2002)
(requiring Article 16 free speech claim be brought under the MCRA), with Kitras v. Temple, No.
16-cv-11428-ADB, 2017 WL 4238862, at *2 (D. Mass. Sept. 25, 2017) (adjudicating motion to
dismiss on Article 10 claim for takings claim not brought under the MCRA).


                                                28
        Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 29 of 41



“unavailable or inadequate,” Williamson, 473 U.S. at 196–97, but the plaintiff bears the burden

of showing that such an exception applies, Deniz v. Municipality of Guaynabo, 285 F.3d 142,

146 (1st Cir. 2002).

       Here, even assuming arguendo that Ms. Swolinzky owns the shack and that there has

been a taking by the Town, Ms. Swolinzky cannot prevail on her claim of an unconstitutional

taking under the Fifth Amendment because she has not exhausted her state remedies or shown

that her case falls within an exception to the exhaustion requirement. See Stillman, 2013 WL

3830180, at *4. Massachusetts’ inverse condemnation statute provides that a person whose real

estate has been damaged by a taking and who is entitled to compensation may “petition for the

assessment of such damages to the superior court.” Mass. Gen. Laws ch. 79, §§ 10, 14. Ms.

Swolinzky does not reference any such petition under the inverse condemnation statute and

makes no effort to carry her burden of showing that a remedy under Chapter 79 is unavailable to

her or otherwise inadequate. Accordingly, summary judgment on the unconstitutional takings

claims under the Fifth Amendment and Article 10 must be granted for the Town. 26

       C.      Procedural Due Process Violations Under the Fourteenth Amendment to the
               U.S. Constitution and Article 12 of the Massachusetts Declaration of Rights

       Ms. Swolinzky asserts procedural due process claims against the Board of Selectmen for

the allegedly unconstitutional taking of her property without notice, in violation of the

Fourteenth Amendment to the U.S. Constitution and Article 12 of the Massachusetts Declaration

of Rights. 27 [Am. Compl. ¶¶ 37–56].


26 Ms. Swolinzky also asserts a claim under Article 10 against the individual defendants, Ms.
Wright and Mr. Welch. [Am. Compl. ¶¶ 51–53]. That claims fails for the same reasons
articulated in Section V.B., supra.
27Massachusetts courts have stated that they “treat the procedural due process protections of the
Massachusetts and United States Constitutions identically.” Doe v. Attorney Gen., 686 N.E.2d
1007, 1013 n.8 (Mass. 1997) (citing Liability Investigative Fund Effort, Inc. v. Mass. Med.


                                                 29
           Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 30 of 41



        The Fourteenth Amendment to the U.S. Constitution provides that “No State shall . . .

deprive any person of life, liberty, or property, without due process of law . . . .” U.S. Const.

amend. XIV. “Procedural due process” affords all citizens a right to notice and a right to be

heard before the state deprives them of a protected property interest. See Gonzalez-Droz v.

Gonzalez-Colon, 660 F.3d 1, 13 (1st Cir. 2011) (“The basic guarantee of procedural due process

is that, ‘before a significant deprivation of liberty or property takes place at the state’s hands, the

affected individual must be forewarned and afforded an opportunity to be heard at a meaningful

time and in a meaningful manner.’” (quoting Amsden v. Moran, 904 F.2d 748, 753 (1st Cir.

1990))).

        Assuming that Ms. Swolinzky has a protected property interest in the shack, Ms.

Swolinzky has not exhausted her state remedies for challenging an unconstitutional taking, as

described in Section V.B., supra. Because she has not proceeded through appropriate state

procedural channels to seek recompense for any taking that may have occurred, she may not

allege a constitutional due process violation premised on the same taking. See Rupprecht v. City

of Pittsfield, 225 F. App’x 1, 2 (1st Cir. 2007) (“Exhaustion of state remedies is a prerequisite for

procedural due process and Fifth Amendment takings claims.”). Accordingly, summary

judgment must be granted for the Town on the procedural due process claim. 28

        D.      Civil Conspiracy

        Building on her claims related to the uncompensated “taking” of the shack, Ms.

Swolinzky alleges that “[t]he individual Defendants acting as the Board of Selectmen” conspired

Professional Ins. Ass’n, 636 N.E.2d 1317, 1322 (Mass. 1994)). For this reason, the Court
addresses the federal procedural due process claim only.
28 Ms. Swolinzky also asserts a similar claim under Article 12 against the individual defendants,
Ms. Wright and Mr. Welch. [Am. Compl. ¶¶ 51–53]. That claim fails for the same reasons
articulated in Section V.C., supra.



                                                  30
        Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 31 of 41



with one another to violate Ms. Swolinzky’s constitutional rights “by awarding the lease of Lot

A and the shack to another party based on political favoritism and nepotism.”29 [Am. Compl.

¶ 58]. To prevail on a claim of civil conspiracy, a plaintiff must produce evidence demonstrating

(i) an agreement; (ii) to commit a tortious act; (iii) where the participants know of the agreement

and its purpose; and (iv) “take affirmative steps to encourage the achievement of the result” of

the agreement or plan. Kuker v. Hill, 689 N.E.2d 833, 837 (Mass. App. Ct. 1998).

       The undisputed material facts fail to show any agreement between Ms. Wright and Mr.

Newman to violate Ms. Swolinzky’s constitutional rights. Mr. Newman abstained from the April

23, 2013 vote that allegedly rescinded the Town’s agreement to give Ms. Swolinzky a lease to

Lot A, but initiated the December 3, 2013 vote “to reconfirm [Mr. Welch’s] right to Lot A and

that the building stays on lot A as Town Owned Property.” See [SOF ¶ 43; ECF No. 65-22 at 3;

ECF No. 73-17 at 3]; see also [ECF No. 73-12 at 8]. Mr. Newman’s initial suggestion that Ms.

Swolinzky move to Lot A, his motion to change the lot lines in Ms. Swolinzky’s favor on

January 22, his raising the issue of Ms. Swolinzky’s ownership rights in the shack at the April 23

meeting, and his abstention from the April 23 vote show that he was acting more often in Ms.

Swolinzky’s favor rather than against it. See [ECF No. 65-14 at 2; ECF No. 65-16 at 2; ECF No.

65-22 at 2].

       Similarly, the undisputed facts fail to show any agreement between Ms. Wright and Mr.

Booker, who voted with Ms. Wright on April 23, 2013, but who voted against her on the

December 3, 2013 motion. See [ECF No. 65-22 at 3; ECF No. 73-17 at 3]. Like Mr. Newman,

Mr. Booker took actions in Ms. Swolinzky’s favor, including proposing on April 2 to review “all

the lease lot’s frontage on the Menemsha Creek” and to move more lots around in order to add

29 The Court interprets the civil conspiracy claim to be pled against Ms. Wright, the only
individual defendant who is on the Board.

                                                 31
          Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 32 of 41



space for leaseholders, including Ms. Swolinzky. See [ECF No. 65-19 at 2]. In addition, at the

April 23 meeting, he proposed allowing Mr. Vanderhoop, as first on the wait list, to choose

between Lots A and F, rather than assigning Lot F directly to Mr. Vanderhoop. [SOF ¶ 43; ECF

No. 65-22 at 3]. Finally, on December 3, Mr. Booker voted against the proposal to take the

shack as Town property, which he believed was “wrong” at the time. [ECF No. 73-2 at 13–

14]. 30

          Even drawing all reasonable inferences in Ms. Swolinzky’s favor, the variation in the

voting patterns of Mr. Newman and Mr. Booker and their proposals regarding the Menemsha

Creek lots demonstrate that the Board of Selectmen was not acting in concert pursuant to an

agreement with Ms. Wright to violate Ms. Swolinzky’s constitutional rights. To the extent that

the actions of Mr. Booker or Mr. Newman were not favorable to Ms. Swolinzky at times, there is

no evidence suggesting that either had knowledge of any plan or agreement coordinated by Ms.

Wright. Accordingly, summary judgment on the civil conspiracy claim is granted in favor of

Ms. Wright.

          E.     Federal Civil Rights Claim

          Ms. Swolinzky asserts a claim under 42 U.S.C. § 1983 (“Section 1983”) against “the

Defendants, individually and collectively,” for alleged violations of her rights under the Fourth,

30   At the deposition of Mr. Booker, the following questions were asked and answered:

          Q: Spencer, at the December 3rd meeting, you didn’t agree that it was appropriate
          to take the shack from Wendy, did you?
                  MR. BARNETT: Objection.
          A: I don’t think I did.
          Q: You voted not -- you voted against taking the shack from her, didn’t you?
          A: I believe I did.
          Q: You thought it was wrong, wouldn’t you agree?
          A: I did at the time, yup. Yup.

[ECF No. 73-2 at 13].


                                                 32
         Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 33 of 41



Fifth, and Fourteenth Amendments. 31 [Am. Compl. ¶¶ 54–56]. Specifically, Ms. Swolinzky

claims that the Defendants’ actions, while they were acting under the color of law, “denied [her]

the economically viable use of her property, [and] awarded the lease of Lot A and the so-called

‘shack’ on the basis of political favoritism . . . .” [Id. ¶ 55].

        To the extent Ms. Swolinzky’s Section 1983 claim is premised on an unconstitutional

taking or a procedural due process violation, for the reasons stated in Sections V.B. and V.C.,

supra, this claim also fails. See Marietta Realty, Inc. v. Springfield Redevelopment Auth., 902 F.

Supp. 310, 313 (D. Mass. 1995) (“Where a claimant seeks a post-deprivation remedy and the

laws of that state provide an adequate one, the plaintiff cannot bring a § 1983 action without first

exhausting the laws of the state.”). The remaining constitutional violations underlying Ms.

Swolinzky’s Section 1983 claim concern her Fourth Amendment and Fourteenth Amendment

rights. 32 For the reasons described below, these claims also do not survive summary judgment. 33

                    1.      Municipal Liability

        Under the framework established by Monell v. Department of Social Services of the City


31It is not clear whether Ms. Swolinzky’s Section 1983 claim is asserted against Mr. Welch. See
[Am. Compl. ¶ 55 (“The actions of the Defendants, individually and collectively . . . .”)]. To the
extent that it is, summary judgment must be granted for Mr. Welch on the Section 1983 claim
because no reasonable jury could conclude based on the undisputed facts that he acted under
color of law at any time during his interactions with Ms. Swolinzky.
32Ms. Swolinzky also asserts a claim under Article 12 of the Massachusetts Declaration of
Rights. Because Massachusetts courts treat due process claims under Article 12 and the
Fourteenth Amendment in the same way, the Court addresses Ms. Swolinzky’s federal claim
only. See Trigones v. Attorney Gen., 652 N.E.2d 893, 896 (Mass. 1995) (“For the purpose of
due process analysis, our standard of review under the cognate provisions of the Massachusetts
Declaration of Rights usually is comparable to that under the Fourteenth Amendment to the
United States Constitution.” (citing Rushworth v. Registrar of Motor Vehicles, 596 N.E.2d 340,
343 (Mass. 1992))).

33
 Where there has been no finding of a constitutional violation, the Court does not need to reach
Ms. Wright’s argument that she is entitled to qualified immunity. [ECF No. 61 at 7–8].


                                                   33
          Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 34 of 41



of New York, 436 U.S. 658 (1978), municipalities and other local government units may be

included among “persons” to whom Section 1983 applies. 436 U.S. at 690. To state a claim

under Monell, a plaintiff must establish either an officially adopted “policy statement, ordinance,

regulation or decision” or an unofficial “custom” that caused a deprivation of the plaintiff’s

constitutional rights. Id. The Town argues that summary judgment for it is proper on the

Section 1983 claim because Ms. Swolinzky has failed to identify any official policy or custom

that has caused a deprivation of her constitutional rights. [ECF No. 63 at 17–18]. The Court

agrees.

          In her opposition brief, Ms. Swolinzky points to the Town’s application of the “shared

usage” and “commercial fisherman” lease provisions used for the waterfront lots. [ECF No. 71

at 20–21]. It is unclear if Ms. Swolinzky considers the lease provisions to be a “policy” or

“custom;” regardless, her claim fails against the Town because there is no evidence of causation

between these lease provisions and any claimed violation of her constitutional rights. See, e.g.,

Bd. of Cnty. Comm’rs of Bryan Cnty. v. Brown, 520 U.S. 397, 404 (1997); Whitfield v.

Melendez-Rivera, 431 F.3d 1, 13 (1st Cir. 2005). These are the same policies that underlie Ms.

Swolinzky’s Equal Protection claim, and, as explained in Section V.D.4., infra, no constitutional

violations stem from the application of these lease terms.

                     2.     Unreasonable Seizure in Violation of the Fourth Amendment 34

          Ms. Swolinzky also asserts a claim for unreasonable seizure in violation of the Fourth

Amendment of the U.S. Constitution. [Am. Compl. ¶¶ 37–56]. Without needing to address

whether there was in fact a “seizure” under the Fourth Amendment or whether the claim is




34
 Ms. Swolinzky does not assert a parallel claim for unlawful seizure under Article 14 of the
Massachusetts Declaration of Rights.

                                                  34
        Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 35 of 41



properly pled, the Court concludes that summary judgment must enter against Ms. Swolinzky

because, if any seizure occurred, it was not unreasonable.

       The Fourth Amendment protects “[t]he right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures.” U.S. Const. amend. IV.

“A ‘seizure’ of property occurs when there is some meaningful interference with an individual’s

possessory interests in that property.” United States v. Jacobsen, 466 U.S. 109, 113 (1984).

Whether a seizure is “reasonable” is determined by a “careful balancing of governmental and

private interests.” Soldal v. Cook Cnty., 506 U.S. 56, 71 (1992) (quoting New Jersey v. T.L.O.,

469 U.S. 325, 341 (1985)). Reasonableness is the “ultimate touchstone of the Fourth

Amendment.” Michigan v. Fisher, 558 U.S. 45, 47 (2009) (quoting Brigham City v. Stuart, 547

U.S. 398, 403 (2006)). The First Circuit has not provided guidance on addressing the

reasonableness of a real property seizure in the civil context. See Costas-Elena v. Municipality

of San Juan, 714 F. Supp. 2d 263, 269 (D.P.R. 2010). As one of our sister courts has observed,

“the dearth of such claims is but one indicator of how ill-suited the Fourth Amendment is” to

such a situation. Id.

       Here, neither party has briefed the issue of reasonableness. The Court interprets the

Town to be asserting that its ownership of the land on which the shack sits, and the shack’s status

as a fixture, defeats any Fourth Amendment claim, an argument that Ms. Wright adopts. See

[ECF No. 60 at 1 (incorporating by reference the Town’s arguments); ECF No. 63 at 11–13].

The Court understands Ms. Swolinzky to be contending that a seizure occurred on December 3,

2013, when the Board voted to take the shack as Town property without notice to her, and to be

challenging the Town’s use of Section 17 of the lease to take possession of the shack. See [ECF

No. 71 at 13–14]. Construing the facts in Ms. Swolinzky’s favor, the Court infers for the




                                                35
        Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 36 of 41



purposes of this analysis that the structure is not a fixture and assumes that Ms. Swolinzky owns

the shack.

       Balancing the private and governmental interests at stake leads to the conclusion that it

was not unreasonable for the Town, in its exercise of its municipal powers, to take possession of

the shack. See Soldal, 506 U.S. at 71. Any interest Ms. Swolinzky has in the shack is limited to

its use and does not encompass any rights or title to the land surrounding the shack. Ms.

Swolinzky agrees that the shack sits on land owned and regulated by the Town. See [ECF No.

72 at 2]. Ms. Swolinzky’s use of the shack and access to Lot A was previously at the permission

of the former leaseholder, Ms. Rose, and thereafter resulted in claims of trespass and conversion

brought by Mr. Welch. See [ECF No. 26 ¶¶ 22–27 (asserting counterclaims)]. Removing the

shack from Lot A appears to be physically possible but currently seemingly prevented by

logistical and bureaucratic obstacles, such as permits. See, e.g., [ECF No. 65-2 at 8 (“Q: Based

upon the review by engineers, is the move of the shack actually feasible? A: Oh, yeah, easy.”);

ECF No. 65-33]. The Court weighs this limited interest against the Town’s significant interests

in maintaining one of the oldest properties in the Town, enforcing the provisions of its municipal

leases, and providing public spaces for the community. Each of these interests outweighs the

limited property interest Ms. Swolinzky may have in accessing a structure on land that is not

owned, controlled, or leased by her. In addition, Ms. Swolinzky received notice of any seizure

before it occurred. See [ECF No. 65-30 (providing notice under Section 17)]. 35 Accordingly,



35 Ms. Swolinzky primarily challenges the notice provided for the December 3, 2013 meeting.
See [ECF No. 71 at 17 (“Plaintiff was never given, nor offered, any form of prior notice of the
taking . . . .”); id. at 18 (“The Plaintiff alleges that the Town failed to provide her with notice of
any kind whatsoever prior to the taking of the shack as Town property.”); Am. Compl. ¶¶ 46, 48
(alleging that the taking occurred on December 3, 2013)]. She asserts in the Amended
Complaint that the Board violated the Open Meeting Law, Mass. Gen. Laws ch. 30A, § 20(c).
[Am. Compl. ¶¶ 47, 50]. Ms. Swolinzky, however, does not have standing to bring a claim

                                                  36
        Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 37 of 41



assuming arguendo, that this claim is properly pled and that there was a seizure, summary

judgment on the Fourth Amendment claim must be granted against Ms. Swolinzky based on the

reasonableness of any seizure.

                   3.      Substantive Due Process Claims Under the Fourteenth Amendment
                           and Article 12

       The Amended Complaint pleads a substantive due process claim under the Fourteenth

Amendment and Article 12 based on the denial of Ms. Swolinzky’s rights to “free and unfettered

access to her personal property” and to “the practical value of her property.” [Am. Comp. ¶¶ 46,

48, 52, 55]. Even assuming that Ms. Swolinzky owned the property at issue, there has been no

conscience-shocking behavior by the Board of Selectmen, and summary judgment is therefore

granted for Ms. Wright on the substantive due process claim. 36

       Substantive due process, which stems from the same clause in the Fourteenth

Amendment as procedural due process, “prevents the government from engaging in conduct that

shocks the conscience, or interferes with rights implicit in the concept of ordered liberty.”

United States v. Salerno, 481 U.S. 739, 746 (1987) (internal quotations and citations omitted).

Particularly in the context of land planning disputes, “[t]he threshold for establishing the

requisite ‘abuse of government power’ is a high one . . . .” Nestor Colon Medina & Sucesores,

Inc. v. Custodio, 964 F.2d 32, 45 (1st Cir. 1992). Specifically,



under the Open Meeting Law. See Mass. Gen. Laws ch. 30A, §§ 23(b), (f) (allowing for an
individual to file complaint with the attorney general after filing a complaint with the relevant
public body and for civil actions to be brought by “3 or more registered voters”). She does not
contend that the February 5, 2014 letter did not provide her adequate notice of the subsequent
seizure; rather, she asserts that it was “an attempt to justify [the Board’s] action of December 3.”
[ECF No. 71 at 14].
36The Court does not need to reach the issue of whether Ms. Swolinzky was required to bring
her Article 12 due process claim under the MCRA, as the Town contends, because the facts also
do not support a substantive due process violation under the MCRA. [ECF No. 63 at 18–19].

                                                 37
        Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 38 of 41



       Substantive due process, as a theory for constitutional redress, has . . . been
       disfavored, in part because of its virtually standardless reach. To apply it to
       claims [alleging that permitting officials were motivated by political factors and
       parochial views of local interests] would be to insinuate the oversight and
       discretion of federal judges into areas traditionally reserved for state and local
       tribunals.

Id. In the same vein, cases from the First Circuit make it clear that “regulatory board[s]” do not

violate constitutional due process rights even when they make decisions “for erroneous reasons”

or make “demands which arguably exceed [their] authority under the relevant state statutes.”

Licari v. Ferruzzi, 22 F.3d 344, 350 (1st Cir. 1994) (quoting Amsden, 904 F.2d at 757). In fact,

“[e]ven bad-faith violations of state law are not necessarily tantamount to unconstitutional

deprivations of due process.” Amsden, 904 F.2d at 757.

       Ms. Swolinzky’s limited attempt at meeting this high burden fails. See [ECF No. 71 at

17–19]. As best as can be gleaned from her briefing, Ms. Swolinzky considers the conduct that

violated her substantive due process to be the “fail[ure] to provide her with notice of any kind

whatsoever prior to the taking of the shack as Town property.” [Id. at 18]. She contends that the

Town failed to provide proper notice for the December 3, 2013 Board of Selectmen meeting and

adds that Mr. Booker, who was on the Board at the time, considered the Town’s actions at the

December 3, 2013 meeting to be inappropriate. [Id. at 18–19; Am. Compl. ¶ 50]. Ms.

Swolinzky does not address the letter the Town sent to her and Ms. Rose on February 5, 2014,

which provided formal notice that the Town was exercising its rights under the lease to take

control of the shack, other than to say that it was merely “an attempt to justify [the Board’s]

action of December 3.” See [ECF No. 65-30; ECF No. 71 at 14]. Even construing the facts as

favorably as possible in Ms. Swolinzky’s favor, the conduct of the Board of Selectmen

referenced by Ms. Swolinzky does not “shock[] the conscience” or rise to the level of a




                                                 38
          Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 39 of 41



substantive due process violation. 37 See, e.g., S. Commons Condo. Ass’n v. City of Springfield,

967 F. Supp. 2d 457, 469 (D. Mass. 2013) (“It is significant . . . that the allegations underlying

Plaintiffs’ substantive due process claims are to a very large extent indistinguishable from those

underlying Plaintiffs’ procedural due process claim. This is usually the hallmark of a weak

substantive due process claim.”). Accordingly, summary judgment must be granted for Ms.

Wright on the substantive due process claims.

                     4.     Equal Protection Claim

          Ms. Swolinzky next asserts a claim for disparate treatment in violation of the Equal

Protection Clause. [Am. Compl. ¶ 55]. Even assuming that Ms. Swolinzky owns the shack, the

Court concludes that Ms. Wright’s actions did not violate Ms. Swolinzky’s Equal Protection

rights.

          “The Equal Protection Clause of the Fourteenth Amendment commands that no State

shall ‘deny to any person within its jurisdiction the equal protection of the laws,’ which is

essentially a direction that all persons similarly situated should be treated alike.” City of

Cleburne, Tex. v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985) (quoting U.S. Const. amend.

XIV). “The threshold element of an equal protection claim is disparate treatment; once disparate

treatment is shown, the equal protection analysis to be applied is determined by the classification

used by government decision-makers.” Thayer v. City of Worcester, 979 F. Supp. 2d 143, 159

(D. Mass. 2013), aff'd in part and remanded, 755 F.3d 60 (1st Cir. 2014). “The ‘similarly

situated’ requirement must be enforced with particular rigor in the land-use context because


37Although the Amended Complaint seems to identify various rights that were denied to Ms.
Swolinzky based on the Board of Selectmen’s conduct, such as the right to “free and unfettered
access to her personal property” or to “the practical value of her property,” [Am. Comp. ¶¶ 48,
52], no party has briefed the issue. The Court, therefore, limits its analysis to the issue of
whether the Board’s behavior was conscience-shocking.


                                                  39
         Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 40 of 41



zoning decisions ‘will often, perhaps almost always, treat one landowner differently from

another.’” See Cordi-Allen v. Conlon, 494 F.3d 245, 250–55 (1st Cir. 2007).

         Even if the Amended Complaint could be interpreted to sufficiently allege disparate

treatment and to identify similarly situated individuals, which the Court questions, no facts in the

summary judgment record evidence that Ms. Swolinzky was subject to unequal treatment. Ms.

Swolinzky argues that she was “targeted” for violations of the “shared usage” provision of the

lease of Lot A with Ms. Rose, whereas Mr. Welch has violated the same provision with no

consequences. [ECF No. 71 at 20]. She also argues that the Board has never inquired into Mr.

Welch’s compliance with the lease restrictions regarding commercial fishing or aquaculture.

[Id.].

         As to the first point, there are no facts indicating that Ms. Swolinzky was “targeted” for

her shared usage with Ms. Rose. It was Ms. Rose’s lease that was terminated by the Town, not

Ms. Swolinzky’s, and it was terminated for two independent reasons: failure to open a business

and shared usage. [ECF No. 65-13 at 2]. The enforcement of the shared usage provision was

secondary to Ms. Rose’s failure to operate a business on Lot A, which she had promised the

Board she would do and had been given a full year to do so. See [ECF No. 65-6 at 16; ECF No.

65-13]. The fact that Ms. Rose had the shared usage term enforced against her and that Mr.

Welch may not have does not implicate Ms. Swolinzky’s Equal Protection rights.

         With regard to the second point, there is simply no disparate treatment regarding

enforcement of the commercial fishing or aquaculture lease restrictions. By all indications, the

Board of Selectmen has regularly not enforced the provision of the 1995 Menemsha Creek

Agreement which requires any lessee to be “a bona fide commercial fisherman” and to “have

engaged in that activity for at least three years prior to application for a lot lease.” See [ECF No.




                                                  40
        Case 1:16-cv-10669-ADB Document 75 Filed 03/29/19 Page 41 of 41



65-10 at 2]; see also [ECF No. 65-9 at 2 (noting in law conveying land to Aquinnah that “[t]he

above-described land shall be reserved for and made available to commercial fishermen . . . .”)].

Indeed, Ms. Swolinzky has been allowed to run her Book-a-Boat business out of Lot B for over a

decade, even though it does not seem that she has ever been a bona fide commercial fisherman.

Cf. [SOF ¶ 11 (providing definition of “commercial fisherman”)]. Accordingly, summary

judgment on Ms. Swolinzky’s Equal Protection claims must be granted for Ms. Wright.

V.     CONCLUSION

       For the foregoing reasons, Defendants’ motions for summary judgment [ECF Nos. 60,

62] are GRANTED on all counts of the Amended Complaint.

       SO ORDERED.

March 29, 2019                                              /s/ Allison D. Burroughs
                                                            ALLISON D. BURROUGHS
                                                            U.S. DISTRICT JUDGE




                                                41
